Citation Nr: 1707398	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico 


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, undifferentiated type, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1958 and from October 1961 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In July 2012, the Board remanded this case.  In the remand, in pertinent part, the RO was instructed to issue a statement of the case (SOC) as to the TDIU issue, which was then accomplished.  The Board notes that, in any event, the TDIU issue is on appeal in conjunction with the claim for an increased rating for schizophrenia, and as such, no further substantive appeal on this issue is necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In a March 2016 rating decision, service connection was denied for posttraumatic stress disorder (PTSD), and increased ratings were denied for shell fragment wounds (SFWs) of the abdomen and anterior thorax.  A notice of disagreement to that rating decision was received as to the issues of service connection for PTSD and entitlement to an increased rating for SFW of the anterior thorax in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's remand, in pertinent part, the Veteran was afforded a VA psychiatric examination in March 2016.  However, in the January 2017 Informal Hearing Presentation, the Veteran's representative indicated that this examination was inadequate to evaluate the service-connected schizophrenia.  

Specifically, the representative indicated that the Veteran was afforded an initial PTSD examination and not the Disability Benefits Questionnaire (DBQ) examination for psychiatric impairment other than PTSD and that the examination did not evaluate the schizophrenia.  Other inadequacies have also been advanced.  The matter of service connection for PTSD was subsequently denied.  

Accordingly, the Board finds that the Veteran should be afforded another VA examination.  In addition, the AOJ should ensure that sufficient medical evidence is of record to determine the functional impairment due to the Veteran's service-connected disabilities including the newly service-connected heart disability (assigned a 60 percent disability evaluation).

With regard to the issues of service connection for PTSD and an increased rating for SFW of the anterior thorax, the Veteran should be sent an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  This is particularly the case where, as here, the issue of the Veteran's entitlement to a TDIU is at issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Thereafter, schedule the Veteran for a VA general medical and a psychiatric examination for purpose of his evaluating the severity of his service-connected schizophrenia, and to address his TDIU claim.  The VBMS and Virtual VA electronic claims files must be made available for the examiners to review, and the examiners should confirm this review was completed. 

(a).  The psychiatric examination should be performed in accordance with the DBQ for mental health disorders.  The DBQ should be filled out completely as relevant.  The mental disorders examiner is requested to describe all functional impairment caused by the Veteran's service-connected schizophrenia.  In providing the requested determination, the examiner must consider and describe the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's service-connected schizophrenia.  The requested opinion must also take into consideration the relevant employment history and educational history. 

(b).  The general medical examiner is then requested to describe all functional impairment caused by service-connected disabilities (ischemic heart disease; schizophrenia; right leg peroneal neuropathy; hearing loss; tinnitus; residuals of SFW of the abdomen; and residuals of SFW of the anterior thorax).  In providing the requested determination, the examiner must consider and describe the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history. 

(c).  If the examiners cannot provide an opinion without resort to speculation, the examiners should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2.  The Veteran should be sent an SOC as to the issues of service connection for PTSD and an increased rating for SFW of the anterior thorax in accordance with  U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim on these issues should be returned to the Board.

3.  Then, readjudicate the claims on appeal, an increased rating for schizophrenia and entitlement to a TDIU in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

